Exhibit 10.11

SAVINGS BENEFITS RESTORATION PLAN FOR SALARIED EMPLOYEES

OF OMNOVA SOLUTIONS INC. AND CERTAIN SUBSIDIARY COMPANIES

(Effective January 1, 2009)

PURPOSE

The purpose of this plan (the “Savings BRP”) is to restore the Savings Plan
benefits which Eligible Employees and their Beneficiaries would otherwise lose
as a result of Internal Revenue Code limitations upon contributions to, and
payment of benefits from, the Savings Plan. By restoring such benefits, the
Savings BRP permits the total benefits of such employees to be provided on the
same basis as is applicable to all other employees under the Savings Plan.
Nothing in the Savings BRP shall operate or be construed to modify, amend or
affect the terms and provisions of the Savings Plan in any way.

Prior to January 1, 2009, the Savings BRP was part of the Benefits Restoration
Plan for Salaried Employees of OMNOVA Solutions Inc. and Certain Subsidiary
Companies (the “Prior Plan”). The Prior Plan was originally effective on
October 1, 1999. Due to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Prior Plan was split into the Savings BRP and the
Pension Benefits Restoration Plan for Salaried Employees of OMNOVA Solutions
Inc. and Certain Subsidiary Companies (the “Pension BRP”) effective January 1,
2009. With respect to benefit allocations under the Prior Plan during the period
January 1, 2005, through December 31, 2008, OMNOVA Solutions Inc. operated the
terms of the Prior Plan in accordance with a good faith, reasonable
interpretation of Code Section 409A and its applicable regulations.

SECTION 1

DEFINITIONS

In addition to the defined terms established above, the terms set forth below,
whenever capitalized throughout the Savings BRP, shall have the meaning ascribed
herein:

(i) “Administrative Committee” means the Administrative Committee of OMNOVA
Solutions Inc.

(ii) “Affiliate” means a corporation, partnership, joint venture, sole
proprietorship or other trade or business that is considered a single employer
with the Company by application of Section 414 of the Code, such that it (A) is
part of a “controlled group of corporations” (within the meaning of
Section 414(b) of the Code) with the Company, (B) is “under common control”
(within the meaning of Section 414(c) of the Code) with the Company, or (C) is a
member of an “affiliated service group” (within the meaning of Section 414(m) of
the Code) with the Company.

(iii) “Beneficiary” means a named beneficiary, joint annuitant or surviving
spouse of a deceased Participant.



--------------------------------------------------------------------------------

(iv) “Board” means the Company’s Board of Directors.

(i) “Change in Control” means the occurrence of any of the following events,
subject to the provisions of paragraph (E) hereof:

(A) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51% of the outstanding
securities entitled to vote generally in the election of directors or other
capital interests of the acquiring corporation or entity are owned directly or
indirectly, by the shareholders of the Company generally prior to the
transaction; or

(B) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Exchange Act,
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act (a “Person”)) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act (a “Beneficial
Owner”)) of securities representing 20% or more of the combined voting power of
the then-outstanding voting securities of the Company; or

(C) The individuals who, at the beginning of any period of two consecutive
calendar years, constituted the Directors of the Company cease for any reason to
constitute at least a majority thereof unless the nomination for election by the
Company’s stockholders of each new Director of the Company was approved by a
vote of at least two-thirds of the Directors of the Company still in office who
were Directors of the Company at the beginning of any such period; or

(D) The Board determines that (1) any particular actual or proposed merger,
consolidation, reorganization, sale or transfer of assets, accumulation of
shares or tender offer for shares of the Company or other transaction or event
or series of transactions or events will, or is likely to, if carried out,
result in a Change in Control falling within paragraph (A), (B) or (C) hereof
and (2) it is in the best interests of the Company and its shareholders, and
will serve the intended purposes of the Change in Control provisions of this
Program and other compensation and benefit programs, plans and agreements of the
Company, if a Change in Control shall be deemed to have occurred.

(E) Notwithstanding the foregoing provisions of this Section 1(x):

(1) If any such merger, consolidation, reorganization, sale or transfer of
assets, or tender offer or other transaction or event or series of transactions
or events mentioned in paragraph (D) hereof shall be abandoned, or any such
accumulations of shares shall be dispersed or otherwise resolved, the Board may,
by notice to the Executive, nullify the effect thereof and a Change in Control
shall be deemed not to have occurred, but without prejudice to any action that
may have been taken prior to such nullification.

 

- 2 -



--------------------------------------------------------------------------------

(2) Unless otherwise determined in a specific case by the Board, a Change in
Control shall not be deemed to have occurred for purposes of paragraph
(B) hereof solely because (a) the Company, (b) a subsidiary of the Company, or
(c) any Company-sponsored employee stock ownership plan or any other employee
benefit plan of the Company or any subsidiary of the Company either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act disclosing
Beneficial Ownership by it of shares of the then-outstanding voting securities
of the Company, whether in excess of 20% or otherwise, or because the Company
reports that a change in control of the Company has occurred or will occur in
the future by reason of such beneficial ownership.

(v) “Code” means the Internal Revenue Code of 1986, as presently in effect or
hereafter amended.

(vi) “Company” means OMNOVA Solutions Inc.

(vii) “Director” means a member of the Board.

(viii) “Disability” or “Disabled” means either (A) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a period of at least 12 months (which shall
be evidenced by the written determination of a qualified medical doctor selected
by the Administrative Committee and specifying the date upon which such
disability commenced), or (B) the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving income replacement benefits for a period exceeding six
months under an accident and health plan covering employees of the Company.

(ix) “Effective Date” means January 1, 2009, except as otherwise specifically
provided.

(x) “Eligible Employee” means an employee of a Member Company who is a
participant under the Savings Plan (as defined below) or is a Beneficiary
receiving a benefit under the Savings Plan.

(xi) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(xii) “Member Company” means the Company and any subsidiary of the Company which
is designated as a Member Company by the Company’s Administrative Committee
pursuant to the procedures established thereby.

(xiii) “Participant” means an Eligible Employee who has satisfied the
eligibility requirements under Section 2.1; provided, however, that no Eligible
Employee shall become a Participant prior to the date such Eligible Employee’s
employer became a Member Company.

 

- 3 -



--------------------------------------------------------------------------------

(xiv) “Payment Form” means, with respect to any Participant, the form of benefit
payment elected by the Participant in accordance with the election provisions of
Section 2.2. The available Payment Forms are lump sum payment and annual
installments over a period of between two and ten years, as elected on a
Participant’s election form. If no Payment Form has been elected, the Payment
Form shall be a lump sum payment. In addition, Participants may elect to have
benefit payments accelerated and paid in a lump sum payment upon Participant’s
Disability.

(xv) “Pension BRP” means the Pension Benefits Restoration Plan for Salaried
Employees of OMNOVA Solutions Inc. and Certain Subsidiary Companies.

(xvi) “Savings BRP” means the plan set forth in this instrument known as the
“Savings Benefits Restoration Plan for Salaried Employees of OMNOVA Solutions
Inc. and Certain Subsidiary Companies,” as it may be amended from time to time.

(xvii) “Savings Plan” means the OMNOVA Solutions Retirement Savings Plan.

(xviii) “Separation from Service” means the Participant’s termination from
employment with the Company and all Affiliates on account of the Participant’s
death, retirement or other termination of employment, as determined in
accordance with Section 409A of the Code and the regulations thereunder. A
Participant will not be deemed to have experienced a Separation from Service if
the Participant is on military leave, sick leave or other bona fide leave of
absence, to the extent such leave does not exceed a period of six months or, if
longer, such longer period of time as is protected by either statute or
contract. A Participant will not be deemed to have experienced a Separation from
Service if the Participant provides continuing services that average more than
20 percent of the services provided by the Participant to the Company or its
Affiliates (whether as an employee or an independent contractor) during the
immediately preceding 36-month period of services (or full period of services to
the Company and its Affiliates if the Participant has provided services to the
Company or its Affiliates for less than 36 months). If a Participant provides
services both as an employee and as an independent contractor of the Company,
the Participant must cease services in both capacities to be treated as having
experienced a Separation from Service. If a Participant ceases providing
services as an independent contractor and begins providing services as an
employee, or vice versa, the Participant will not be considered to have a
Separation from Service until the Participant ceases services in both
capacities. If a Participant provides services both as an employee of the
Company and a member of the Board, the services provided as a Director are not
taken into account in determining whether the Participant has a Separation from
Service under the Savings BRP unless it is aggregated with any plan in which the
Participant participates as a Director under Section 409A of the Code and the
regulations thereunder.

(xix) “Separation from Service Date” means the date upon which the Participant
experiences a Separation from Service.

(xx) “Specified Employee” means an employee of the Company or an Affiliate who
meets the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the Treasury Regulations thereunder and disregarding
Section 416(i)(5) of the Code). The identification of Specified Employees shall
be conducted by the Company using a method (i)

 

- 4 -



--------------------------------------------------------------------------------

reasonably designed to include all Specified Employees, (ii) applying an
objectively determinable standard providing no direct or indirect election by
the Participant, and (iii) resulting in no more than 200 employees being treated
as Specified Employees for any given date. A Specified Employee determination
shall take effect four months after the Company’s identification of the
employees satisfying such requirements and shall be valid for the next following
12-month period.

(xxi) “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from: (A) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Section 152 of the Code, without regard to
Section 152(b)(1), (b)(2), and (d)(1)(B)); (B) loss of the Participant’s
property due to casualty; or (C) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

SECTION 2

ELIGIBILITY AND ELECTIONS

2.1 Eligibility. An Eligible Employee who (a) qualifies for a benefit under the
Savings Plan and (b) incurs a reduction in such benefit as a result of the Code
limitations (including but not limited to limitations under Sections 401(a)(17),
401(k), 401(m), 402(g) and 415(c) of the Code; but excluding the limitation
mandated by the Actual Deferral Percentage test contained in Section 401(k) of
the Code) upon compensation to be considered under, annual deferrals to, and
annual contributions to, the Savings Plan, shall be eligible to participate in
the Savings BRP.

2.2 Elections. All elections shall be made on the respective administrative form
required by the Administrative Committee.

(a) Initial Elections. An Eligible Employee who becomes a Participant under the
Savings BRP in accordance with the eligibility requirements under Section 2.1
shall make a one-time, irrevocable election regarding the Participant’s Payment
Form for benefits under the Savings BRP accrued during the first year of
eligibility not later than January 30th of the calendar year following the
calendar year in which the Participant first accrues or is allocated a benefit
under the Savings BRP or the Pension BRP, whichever occurs first.

(b) Elections Regarding Benefits Accrued On or Before December 31, 2008; Future
Benefits. An Eligible Employee who became a Participant under the Savings BRP in
accordance with the eligibility requirements under Section 2.1 on or before
December 31, 2008, shall make a one-time, irrevocable election regarding the
Payment Form for benefits under the Savings BRP (both amounts accrued before
December 31, 2008, and any amounts to accrue prospectively following such date)
not later than December 31, 2008. Such election shall supersede all prior
elections as to time and manner of benefit payments.

 

- 5 -



--------------------------------------------------------------------------------

(c) Annual Elections. For benefits accrued under the Savings BRP following the
calendar year in which the Participant first accrues a benefit under the Savings
BRP or the Pension BRP (whichever occurs first), the Participant shall make an
irrevocable election regarding the Participant’s annual deferrals to the Savings
BRP pursuant to Section 3.1 for a respective year not later than December 31st
of the preceding calendar year.

SECTION 3

BENEFITS

3.1 Amount of Benefit. The benefit provided by the Savings BRP shall be an
amount equal to the difference, if any, between (a) the aggregate amount of
benefit to which the Participant would be entitled under the Savings Plan
computed without regard to Code limitations (including but not limited to
limitations under Sections 401(a)(17), 401(k), 401(m), 402(g) and 415(c) of the
Code; excluding any reduction mandated by the Actual Deferral Percentage test
contained in Section 401(k) of the Code) upon compensation to be considered
under, annual deferrals to, and annual contributions to, the Savings Plan, and
(b) the aggregate amount of benefit to which the Participant would be entitled
under the Savings Plan after giving effect to all such limitations. For a given
calendar year other than the Participant’s first year of eligibility under the
Savings BRP, the amounts determined under subsections (a) and (b) of this
Section 3.1 shall be determined as of January 1st of such year, as determined by
the election under subsection (c) of Section 2.2, and deferrals into the Savings
BRP shall commence to be made on the date that the Participant’s deferrals under
the Savings Plan actually exceed the first to occur of the Code limitations
described in this paragraph (or in the event that the Participant changes the
operative deferral election under the Savings Plan, the date upon which the
Participant’s deferrals under the Savings Plan would have exceeded the first to
occur of such limitations, disregarding any changes to the Participant’s
deferral election under the Savings Plan). For a given calendar year that is the
Participant’s first year of eligibility under the Savings BRP, the amounts
determined under subsections (a) and (b) of this Section 3.1 shall be determined
as of January 30th of the calendar year following the calendar year in which
such limitations are actually reached.

Each allocation under the Savings BRP attributable to the restoration of Savings
Plan benefits shall be credited with a rate of investment return which the
Participant would have earned if he were credited with plan shares in the
Savings Plan in which the employee is a participant. Allocations under the
Savings BRP in respect of matching contributions under the Savings Plan shall be
allocated pro rata among the Participant’s investment elections.

In addition, the Company has assumed (subject to legal requirements for employee
acquiescence) the obligations of GenCorp to pay benefits under the Benefits
Restoration Plan for Salaried Employees of GenCorp Inc. and Certain Subsidiary
Companies to (i) all active employees transferred to the Company as of
October 1, 1999, and (ii) all former employees who terminated employment from
active business locations of the Company. Such assumed obligations will be
administered and paid as benefits in accordance with the terms of the Savings
BRP.

 

- 6 -



--------------------------------------------------------------------------------

3.2 Allocations. Except as hereinafter specifically provided, the allocation to
plan accounts under the Savings BRP attributable to the restoration of Savings
Plan benefits shall be made in the same manner and shall be subject to the same
conditions as would have been applicable if such allocations were made to the
Savings Plan, except, however, that:

(a) Section 401(k) Elections.

(i) With respect to contributions pursuant to a Section 401(k) election for any
year other than a Participant’s first year of eligibility, the determination as
to when deferrals into the Savings BRP will commence for a participant will be
made as follows: (A) if the Participant does not make any elected deferrals into
the Savings Plan as of January 1 for a given year, the Participant will be
assigned an assumed rate equal to the one elected on the Participant’s deferral
election form under the Savings BRP, which shall be solely for tracking purposes
(with no amounts actually deferred into the Savings Plan on the Participant’s
behalf), and deferrals into the Savings BRP will then commence at the rate
elected on the date that deferrals into the Savings Plan would have exceeded the
first to occur of the applicable legal limits based upon this assumed rate; and
(B) alternatively, if a Participant’s elected deferral into the Savings Plan is
anything other than 0% as of January 1 for a given year, the Participant’s
deferrals into the Savings BRP will commence at the rate elected on the
Participant’s deferral election form on the date that the Participant actually
exceeds the first to occur of the applicable legal limits; and

(ii) With respect to contributions pursuant to a Section 401(k) election for a
Participant’s first year of eligibility, deferrals into the Savings BRP shall
commence to be made on the date that the Participant’s deferrals under the
Savings Plan actually exceed the first to occur of the Code limitations
described in Section 3.1; and

(b) After-tax Contributions. 401(k) after-tax contributions shall be treated as
deferred income, provided an appropriate deferral election is signed by the
Participant.

3.3 Benefit Payments. Benefits under the Savings BRP shall be payable from the
general assets of the Company, and participation hereunder shall not cause a
Participant to have any title to, or beneficial ownership in, any of the assets
of the Company. Nothing in the Savings BRP shall operate or be construed to
modify, amend or affect the terms and provisions of the Savings Plan in any way.

(a) In General. The benefit payable under the Savings BRP which is attributable
to the restoration of Savings Plan benefits shall be paid to the Participant (or
to the Participant’s Beneficiary in case of the Participant’s death) in the
Payment Form previously elected by the Participant in accordance with
Section 2.2 and commencing sixty (60) days following Participant’s Separation
from Service Date (or if Participant is a Specified Employee, commencing six
(6) months following Participant’s Separation from Service Date).

 

- 7 -



--------------------------------------------------------------------------------

(b) Benefit Payments upon Disability. Notwithstanding any other provision of the
Savings BRP, in the event that the Participant becomes Disabled (and has
previously so elected such accelerated payment upon Disability), payment of such
Participant’s benefit payable under the Savings BRP shall be made in a lump sum
payment as soon as practicable following the Administrative Committee’s
determination that such Disability exists.

(c) Benefit Payments upon Unforeseeable Emergency. Notwithstanding any other
provision of the Savings BRP, in the event that the Participant experiences an
Unforeseeable Emergency, payment of such Participant’s benefit payable under the
Savings BRP shall be made in a lump sum payment as soon as practicable following
the Administrative Committee’s determination that such Unforeseeable Emergency
exists.

(d) Grandfathered Benefits for Participants Terminated and Vested Prior to
December 31, 2004. Notwithstanding any other provision of the Savings BRP,
distribution of the benefit payable under the Savings BRP to any Participant who
experienced a Separation from Service on or before December 31, 2004, and who
was fully vested in his benefit payable under the Savings BRP as of such
Separation from Service, shall be governed under the terms of the Savings BRP as
in effect on October 3, 2004 (a copy of which is attached hereto as Exhibit A).

(e) Administrative Committee Cash-Out of Small Account Balances. Notwithstanding
any other provision of the Savings BRP, following Separation from Service on or
after January 1, 2009, the Administrative Committee shall cash-out the account
balance of any Participant in a lump sum payment where the value of such account
at Separation from Service such balance is less than the applicable dollar
amount prescribed under Section 402(g)(1)(B) of the Code.

3.4 Change in Control, Funding. Notwithstanding any other provision of the
Savings BRP to the contrary, if a Change in Control occurs, the funding of the
benefit payable under Section 3.1(a) will occur in accordance with this
Section 3.4. Such benefit will be paid in the Payment Form elected on the most
recent administrative form on file with the Administrative Committee in
accordance with Section 2.2:

(a) Upon the occurrence of a Change in Control, the performance of the Company’s
obligations under the Savings BRP shall be secured by amounts deposited or to be
deposited in trust pursuant to a trust agreement to which the Company shall be a
party and which shall provide for payment of benefits in accordance with the
terms of the Savings BRP as provided under paragraph 3.4(b) below. Any failure
by the Company to satisfy its obligations under this Section 3.4(b) shall not
limit the rights of any Participant hereunder.

 

- 8 -



--------------------------------------------------------------------------------

(b) Upon the occurrence of a Change in Control as defined in Section 1(v)(A),
(B) or (C), or, in the case of a Change in Control as defined in
Section 1(v)(D), upon the further declaration by the Board that a Change in
Control is imminent, the Company shall promptly, to the extent it has not
previously done so, and in any event within five business days, transfer to the
trustee of such trust, to be added to the principal of the trust, a sum equal to
the aggregate value of the account balance on the date of the Change in Control
(or, in the event that the Board has declared a Change in Control to be
imminent, the aggregate value on the date of such Board declaration).

(c) Any payments of benefits hereunder by the trustee shall, to the extent
thereof, discharge the Company’s obligation to pay benefits hereunder, it being
the intent of the Company that assets in such trusts be held as security for the
Company’s obligation to pay benefits under the Savings BRP.

(d) Subject to the foregoing, a Participant shall have the status of a general
unsecured creditor of the Company and shall have no right to, or security
interest in, any assets of the Company.

3.5 Exceptions to the General Timing and Distribution Rules.

(a) The Administrative Committee may elect to make a payment to a Participant of
benefits under the Savings BRP before the date that such payment would otherwise
be made under Section 3.3 to the extent necessary to pay the Federal Insurance
Contributions Act (“FICA”) tax imposed under Sections 3101 and 3121(v)(2) of the
Code on amounts deferred under the Savings BRP (the “FICA Amount”). In addition,
the Administrative Committee may elect to make a payment of the Participant’s
benefits under the Savings BRP before the date that such payment would otherwise
be made under Section 3.3 to pay the income tax at source on wages imposed under
Section 3401 of the Code on the FICA Amount or the corresponding withholding
provisions of applicable state and local tax laws as a result of the FICA
Amount, and to pay the additional income tax at source on wages attributable to
the pyramiding Section 3401 of the Code wages and taxes. The total payment under
this Section 3.4(a) shall not exceed the aggregate of the FICA Amount and the
income tax withholding related to such FICA Amount.

(b) The Savings BRP shall permit the payment of benefits hereunder to a
Participant prior to the date that such payment would otherwise be made under
Section 3.3:

(i) if the Savings BRP fails to meet the requirements of Section 409A of the
Code and the regulations thereunder, but only to the extent that such payment
does not exceed the amount required to be included in the Participant’s income
as a result of the failure to comply with the requirements of Section 409A of
the Code and the regulations thereunder; or

(ii) upon the termination of the Savings BRP in accordance with the provisions
of Section 409A of the Code and the regulations thereunder requiring the
complete distribution of all benefits under the Code.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 4

ADMINISTRATION

4.1 Administrative Committee. The administration of the Savings BRP shall be in
the charge of an Administrative Committee, as defined under the Savings Plan.

4.2 Duties of Administrative Committee. The Administrative Committee shall
administer the Savings BRP and shall have, exercise and perform all of the
powers, rights, authority and duties relating thereto. The Administrative
Committee shall have the sole and absolute discretionary authority to determine
eligibility to participate in the Savings BRP and eligibility for benefits under
the Savings BRP, to interpret plan terms, to apply plan provisions, to
establish, amend and enforce rules for the administration of the Savings BRP, to
resolve disputes under the Savings BRP and to resolve possible ambiguities,
inconsistencies, or omissions and correct errors. Subject to Section 5, all
interpretations, determinations and decisions of the Administrative Committee in
respect to any matter hereunder shall be finally conclusive and binding on all
parties affected hereby.

4.3 Tax Withholding/Reporting. The Administrative Committee shall withhold and
report to the appropriate agency such amounts as are necessary to comply with
the requirements of federal, state and local tax law.

SECTION 5

CLAIMS PROCEDURE

5.1 Claim.

(a) A Participant need not present a formal claim in order to qualify for rights
or benefits under the Savings BRP. However, if the Company fails to provide any
benefit to which a Participant is entitled hereunder or if any Participant
believes (i) that the Savings BRP is not being administered or operated in
accordance with its terms, (ii) that fiduciaries of the Savings BRP have
breached their duties, or (iii) that his or her own legal rights are being
violated with respect to the Savings BRP (a “claim”), the Participant (the
“claimant”) must file a formal written claim for benefits under the procedures
set forth in this Section 5 and utilizing such forms and in such manner as the
Administrative Committee shall prescribe. The procedures in this Section 5 shall
apply to all claims that any person has with respect to the Savings BRP,
including claims against fiduciaries and former fiduciaries, except to the
extent the Administrative Committee determines, in its sole discretion, that it
does not have the power to grant, in substance, all relief reasonably being
sought by the claimant.

(b) A claim by any person shall be presented to the Administrative Committee in
writing within ninety (90) days following the date upon which the claimant (or
his or her predecessor in interest) first knew (or should have known) of the
facts upon which the claim is based, unless the Administrative Committee in
writing consents otherwise. The

 

- 10 -



--------------------------------------------------------------------------------

Administrative Committee shall, within ninety (90) days of receiving the claim,
consider the claim and issue its determination thereon in writing. The
Administrative Committee may extend the determination period for up to an
additional ninety (90) days by giving the claimant written notice. If the claim
is granted, the benefits or relief the claimant seeks will be provided.

5.2 Denial. If the claim is wholly or partially denied, the Administrative
Committee shall, within ninety (90) days (or such longer period as described
above), provide the claimant with written notice of the denial, setting forth,
in a manner reasonably calculated to be understood by the claimant:

(a) the specific reason or reasons for the denial,

(b) specific references to pertinent Savings BRP provisions upon which the
denial is based,

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why the additional material
or information is necessary, and

(d) a description of the Savings BRP’s appeal procedures describing the steps to
be taken by the claimant and time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA in the event of the denial of the appeal.

With the consent of the claimant, this determination period can be extended
further. If the Administrative Committee fails to respond to the claim in a
timely manner, the claimant may treat the claim as having been denied by the
Administrative Committee.

5.3 Appeal. Each claimant may appeal in writing the Administrative Committee’s
denial of a claim (in whole or in part) to the Administrative Committee within
sixty (60) days after receipt by the claimant of written notice of the claim
denial, or within sixty (60) days after such written notice was due, if the
written notice was not sent. In connection with the review proceeding, the
claimant or his or her duly authorized representative may review pertinent
documents and may submit issues and comments in writing. The claimant may
include with the appeal such documents and other information as the claimant
deems reasonable. Any claims which the claimant does not in good faith pursue
through the review stage of the procedure shall be treated as having been
irrevocably waived.

5.4 Review Procedures. The Administrative Committee shall adopt procedures
pursuant to which claims shall be reviewed and may adopt different procedures
for different claims without being bound by past actions. Any procedures
adopted, however, shall be designed to afford a claimant a full and fair review
of his or her claim.

5.5 Final Decision. The decision by the Administrative Committee upon review of
an appeal shall be made not later than sixty (60) days after the written appeal
is received by the Administrative Committee, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than one hundred twenty (120) days
after receipt of the appeal, unless the claimant agrees to a greater extension
of that deadline.

 

- 11 -



--------------------------------------------------------------------------------

5.6 Form. The decision by the Administrative Committee regarding the appeal
following its review shall be in writing and shall be written in a manner
reasonably calculated to be understood by the claimant. In the event that the
appeal is denied, the decision shall include at least the following information:

(a) the specific reason or reasons for the denial of the appeal,

(b) specific references to pertinent Savings BRP provisions upon which the
denial is based,

(c) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim and appeal, and

(d) a statement describing the procedures for voluntary dispute resolution
offered by the Savings BRP (if any) and the claimant’s right to obtain
information regarding such procedures, along with a statement of the claimant’s
right to bring a civil action under ERISA.

5.7 Legal Effect. To the extent permitted by law, the decisions of the
Administrative Committee shall be final and binding on all parties. Any claims
which the claimant does not pursue through the review and appeal stages of the
procedures herein provided shall be deemed waived, finally and irrevocably. No
legal action for benefits under the Savings BRP shall be brought unless and
until the claimant has exhausted his or her remedies under this Section 5. If,
after exhausting the claims and appeal procedures, a claimant institutes any
legal action against the Savings BRP and/or the Company, the claimant may
present only the evidence and theories which the claimant presented during the
claims and appeal procedures. Judicial review of the claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories which were presented to and
considered by the Administrative Committee during the claims and/or appeal
procedure.

SECTION 6

MISCELLANEOUS

6.1 Amendment and Termination. The Company reserves the right at any time and
from time to time, by resolution of the Board, to amend or terminate the Savings
BRP; provided, however, that no such amendment or termination shall operate
retroactively so as to affect adversely any rights to which a Participant may be
entitled under the provisions of the Savings BRP as in effect prior to such
action.

6.2 No Alienation of Benefits. No Participant may assign, anticipate or
otherwise encumber any payment due under the Savings BRP. Except as may
otherwise be required by law, any payment due under the Savings BRP shall be
exempt from the claims of the Participant’s creditors.

 

- 12 -



--------------------------------------------------------------------------------

6.3 No Enlargement of Employment Rights. The provisions of the Savings Plan
relative to employment rights shall be applicable to the Savings BRP with the
same effect as though set forth in full herein.

6.4 No Requirement to Fund. The Company shall not be required to reserve or
otherwise set aside funds for the payment of its obligations hereunder.

6.5 Laws Governing. The Savings BRP is a combination of an excess benefit plan,
as defined in Sections 3(36) and 4(b)(5) of ERISA, and an unfunded deferred
compensation plan for a select group of management or highly compensated
employees, as defined in Sections 201(2) and 401(a)(1) of ERISA. As such, the
Savings BRP is expressly excluded from all, or substantially all, of the
provisions of ERISA, including but not limited to Parts 2 and 3 of Title I
thereof. None of the statutory rights and protections conferred upon
participants by ERISA are conferred under the terms of the Savings BRP, except
as expressly noted or required by operation of law. To the extent not superseded
by federal law, the Savings BRP shall be construed in accordance with and
governed by the laws of the State of Ohio.

6.6 Incorporation of Savings Plan Provisions By Reference. The provisions of the
Savings Plan are hereby fully incorporated by reference, but only to the extent
reference is made by the Savings BRP to such provisions or otherwise necessary
for the proper administration of the Savings BRP. The eligibility of each
Participant for Savings BRP benefits and the amount of Savings BRP benefits
shall be based, in part, upon the interpretations of the Savings Plan
provisions, as made by the fiduciaries thereof and such fiduciaries’
interpretations shall be fully binding upon the Savings BRP and all parties
hereto.

6.7 Participants Deemed to Accept Savings BRP. By accepting any benefit under
the Savings BRP, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, all of the terms and conditions
of the Savings BRP and any action taken under the Savings BRP by the
Administrative Committee, the Board or the Company, in any case in accordance
with the terms and conditions of the Savings BRP.

6.8 Code Section 409A Compliance: The Savings BRP is intended to be operated in
compliance with the provisions of Section 409A of the Code (including any
rulings or regulations promulgated thereunder). In the event that any provision
of the Savings BRP fails to satisfy the provisions of Section 409A of the Code,
then such provision shall be reformed so as to comply with Section 409A of the
Code and to preserve as closely as possible the intention of the Company in
maintaining the Savings BRP; provided that, in the event it is determined not to
be feasible to so reform a provision of this Plan as it applies to a payment or
benefit due to a Participant or his or her Beneficiary(ies), such payment shall
be made without complying with Section 409A of the Code.

 

- 13 -